                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  JAIME TAPIA SERVIN,                                Case No. 19-cv-01873-VC (PR)
                 Petitioner,
                                                     ORDER OF DISMISSAL WITHOUT
          v.                                         PREJUDICE
  CYNTHIA Y. TAMPKINS,
                 Respondent.



       This is a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed by

California inmate Jaime Tapia Servin. On August 13, 2019, the Court dismissed the petition

with leave to amend because Servin had not alleged a violation of the Constitution or laws of the

United States and because he had not exhausted any claims. The Court granted Servin

permission to file an amended complaint with a motion for a stay and abey under Rhines v.

Weber, 544 U.S. 269 (2005), with instructions about how to do so. On September 9, 2019,
Servin filed a motion for a stay, but it did not meet the requirements set forth in Rhines. The

Court denied the motion without prejudice so that Servin could correct the noted deficiencies.

       On October 21, 2019, Servin filed an amended petition with a motion to stay and abey,

but again he did not meet the Rhines requirements. On December 19, 2019, the Court dismissed

the second motion to stay and abey with instructions about how to correct the deficiencies. The

Court stated that, if Servin did not file a third motion for a stay and abey within 28 days from the

date of the Order, the petition would be dismissed without prejudice to Servin filing a new

petition in the future with only exhausted federal claims.
       The 28-day deadline has passed and Servin has not filed another motion or
communicated with the Court. Therefore, the petition is dismissed without prejudice to Servin

filing a new petition in the future with exhausted federal claims.

                                          CONCLUSION

        The petition is dismissed without prejudice. A certificate of appealability will not issue.

See 28 U.S.C. § 2253(c). This is not a case in which “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling.”

Slack v. McDaniel 529 U.S. 472, 484 (2000). The Clerk shall enter a separate judgment and

close the file.



        IT IS SO ORDERED.

Dated: March 25, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                   2
